Exhibit 10.1

INGREDION INCORPORATED

STOCK INCENTIVE PLAN

(as amended February 7, 2017)

I. INTRODUCTION

1.1 Purpose. The purpose of the Ingredion Incorporated Stock Incentive Plan (the
“Plan”) is to promote the long-term financial success of Ingredion Incorporated
(the “Company”) by (i) attracting and retaining executive personnel of
outstanding ability; (ii) strengthening the Company’s capability to develop,
maintain and direct a competent management team; (iii) motivating executive
personnel by means of performance-related incentives to achieve longer-range
performance goals; (iv) providing incentive compensation opportunities which are
competitive with those of other major corporations; (v) enabling such executive
personnel to participate in the long-term growth and financial success of the
Company through increased stock ownership and (vi) serving as a mechanism to
compensate outside directors.

1.2 Certain Definitions. In addition to the defined terms set forth elsewhere in
this Plan, the terms set forth below, shall, when capitalized, have the
following respective meanings.

“Agreement” shall mean the written agreement evidencing an award hereunder
between the Company and the recipient of such award.

“Award” shall mean a Bonus Stock Award, Performance Share Award, Restricted
Stock Award or a Restricted Stock Unit Award.

“Board” shall mean the Board of Directors of the Company.

“Bonus Stock” shall mean shares of Common Stock that are not subject to a
Restriction Period or Performance Measures.

“Bonus Stock Award” shall mean an award of Bonus Stock under this Plan.

“Cause” shall mean the willful and continued failure to substantially perform
the duties assigned by the Company (other than a failure resulting from the
Participant’s Disability), the willful engaging in conduct which is demonstrably
injurious to the Company or any Subsidiary, monetarily or otherwise, including
conduct that, in the reasonable judgment of the Committee, no longer conforms to
the standard of the Company’s executives, any act of dishonesty, commission of a
felony, or a significant violation of any statutory or common law duty of
loyalty to the Company.

“Change in Control” shall have the meaning set forth in Section 5.8(b).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Compensation Committee of the Board or a subcommittee
thereof, or any other committee designated by the Board to administer this Plan,
consisting of two or more members of the Board, each of whom shall be (i) a
“Non-Employee Director” within the meaning of Rule 16b-3 under the Exchange Act,
(ii) an “outside director” within the meaning of Section 162(m) of the Code, and
(iii) an “Independent Director” within the meaning of the rules of the New York
Stock Exchange.”

“Common Stock” shall mean the common stock, $.01 par value, of the Company.

“Disability Date” shall mean the date on which a Participant becomes a “Disabled
Participant” under the Ingredion Incorporated Retirement Savings Plan for
Salaried Employees (the “Ingredion Savings Plan”) or a successor to such plan or
any such similar plan containing a disability provision applicable to the
Participant. If a Participant is not covered by the Ingredion Savings Plan or a
similar plan containing a disability provision, the



--------------------------------------------------------------------------------

determination of whether the Participant has a “Disability Date” shall be made
by the Committee by applying the provisions of the Ingredion Savings Plan as if
the Participant were a participant of such plan or any similar plan that the
Committee determines to be appropriate.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” shall mean the closing price of a share of Common Stock as
reported in the New York Stock Exchange Composite Transactions on the date as of
which such value is being determined or, if there shall be no reported
transactions for such date, on the next preceding date for which transactions
were reported; provided, however, that, in the case of the exercise of an
Incentive Stock Option or Non-Statutory Stock Option through a broker, Fair
Market Value for the purpose of tax withholding shall mean the sales price
received for a share of Common Stock and, provided further, that Fair Market
Value may be determined by the Committee by whatever other means or method as
the Committee, in the good faith exercise of its discretion, shall at such time
deem appropriate.

“Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock), cash or a
combination thereof with an aggregate value equal to the excess of the Fair
Market Value of one share of Common Stock on the date of exercise over the base
price of such SAR, multiplied by the number of such SARs which are exercised.

“Incentive Stock Option” shall mean an option to purchase shares of Common Stock
which meets the requirements of Section 422 of the Code, or any successor
provision, and which is intended by the Committee to constitute an Incentive
Stock Option.

“Non-Statutory Stock Option” shall mean an option to purchase shares of Common
Stock that is not an Incentive Stock Option.

“Participant” shall mean an individual who has been granted an Incentive Stock
Option, a Non-Statutory Stock Option, an SAR, a Bonus Stock Award, a Performance
Share Award, a Restricted Stock Award or a Restricted Stock Unit Award.

“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the
exercisability of all or a portion of an option or SAR, (ii) as a condition to
the grant of a Stock Award or (iii) during the applicable Restriction Period or
Performance Period as a condition to the holder’s receipt of Common Stock
subject to a Restricted Stock Award, Restricted Stock Unit Award or a
Performance Share Award and/or of payment with respect to such award. The
Committee may amend or adjust the Performance Measures or other terms and
conditions of an outstanding award in recognition of unusual or nonrecurring
events affecting the Company or its financial statements or changes in law or
accounting, but only, in the case of any Award intended to constitute “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code, to the extent such adjustment would not cause any portion of the award,
upon payment, or the option, upon exercise, to be nondeductible pursuant to
Section 162(m) of the Code. Such criteria and objectives may include one or more
of the following: net sales; pretax income before allocation of corporate
overhead and bonus; budget; earnings per share; net income; return on
stockholders’ equity; return on assets; return on capital employed; attainment
of strategic and operational initiatives; appreciation in and/or maintenance of
the price of the Common Stock or any other publicly traded securities of the
Company; market share; gross profits; earnings before interest and taxes;
earnings before interest, taxes, depreciation and amortization; economic
value-added models; comparisons with various stock market indices; increase in
number of customers and/or reductions in costs; total stockholder return (based
on the change in the price of a share of the Company’s Common Stock and
dividends paid); operating income; and cash flows (including, but not limited
to, operating cash flow, free cash flow, cash flow return on equity and cash
flow return on investment) for the applicable Performance Period. If the
Committee desires that compensation payable pursuant to any award subject to
Performance Measures be “qualified performance-based compensation” within the
meaning of Section 162(m) of the Code, the Performance Measures (i) shall be
established by the Committee no later than 90 days after the commencement of or,
if earlier, the end of the first 25% of, the Performance Period or Restriction
Period, as applicable (or such other time designated by the Internal Revenue
Service) and (ii) shall satisfy all other applicable requirements imposed under
Treasury Regulations promulgated under Section 162(m) of the Code, including the
requirement that such Performance Measures be stated in terms of an objective
formula or standard.

 

2



--------------------------------------------------------------------------------

“Performance Period” shall mean any period designated by the Committee during
which the Performance Measures applicable to a Performance Share Award shall be
measured.

“Performance Share” shall mean a right, contingent upon the attainment of
specified Performance Measures within a specified Performance Period, to receive
one share of Common Stock, which may be Restricted Stock, or in lieu of all or a
portion thereof, at the Committee’s discretion, the Fair Market Value of such
Performance Share in cash.

“Performance Share Award” shall mean an award of Performance Shares under this
Plan.

“Permanent and Total Disability” shall have the meaning set forth in
Section 22(e)(3) of the Code or any successor thereto.

“Restricted Stock” shall mean shares of Common Stock that are subject to a
Restriction Period.

“Restricted Stock Award” shall mean an award of Restricted Stock under this
Plan.

“Restricted Stock Unit” shall mean the right to receive one share of Common
Stock which shall be contingent upon the expiration of a specified Restriction
Period and subject to such additional restrictions as may be contained in the
Agreement relating thereto.

“Restricted Stock Unit Award” shall mean an award of Restricted Stock Units
under this Plan.

“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award or
(ii) the conditions to vesting applicable to an Award have been satisfied.

“SAR” shall mean a stock appreciation right which may be a Free Standing SAR or
a Tandem SAR.

“Stock Award” shall mean a Restricted Stock Award, a Restricted Stock Unit
Award, or a Bonus Stock Award.

“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, an option (including a Non-Statutory Stock Option granted on or prior to the
date of grant of the SAR), which entitles the holder thereof to receive, upon
exercise of such SAR and surrender for cancellation of all or a portion of such
option, shares of Common Stock (which may be Restricted Stock), cash or a
combination thereof with an aggregate value equal to the excess of the Fair
Market Value of one share of Common Stock on the date of exercise over the base
price of such SAR, multiplied by the number of shares of Common Stock subject to
such option, or portion thereof, which is surrendered.

1.3    Administration. This Plan shall be administered by the Committee. The
Committee shall have the authority to determine eligibility for awards hereunder
and to determine the form, amount and timing of each award to such persons and,
if applicable, the number of shares of Common Stock, the performance period, the
restriction period and the number of shares subject to such an award, the
exercise price associated with the award, the time and conditions of exercise or
settlement of the award and all other terms and conditions of the award,
including, without limitation, the form of the Agreement evidencing the award.
The Committee may, in its sole discretion and for any reason at any time,
subject to the requirements imposed under Section 162(m) of the Code and
regulations promulgated thereunder in the case of an award intended to be
qualified performance-based compensation, take action such that (i) any or all
outstanding options and SARs shall become exercisable in part or in full,
(ii) the Performance Measures applicable to any outstanding Restricted Stock
Award (if any), to any outstanding Restricted Stock Unit Award (if any) and to
any outstanding Performance Share Award shall be deemed to be satisfied at the
maximum or any other lower level.

 

3



--------------------------------------------------------------------------------

The Committee shall, subject to the terms of this Plan, interpret this Plan and
the application thereof, establish rules and regulations it deems necessary or
desirable for the administration of this Plan and may impose, incidental to the
grant of an award, conditions with respect to the award, such as limiting
competitive employment or other activities. All such interpretations, rules,
regulations and conditions shall be final, binding and conclusive.

The Committee shall keep minutes of its meetings and of action taken by it
without a meeting. A majority of the Committee shall constitute a quorum. The
acts of the Committee shall be either (i) acts of a majority of the members of
the Committee present at any meeting at which a quorum is present or (ii) acts
approved in writing by all of the members of the Committee without a meeting.

Notwithstanding anything in the Plan to the contrary, in accordance with
Section 157(c) of the Delaware General Corporation Law, the Committee may, by
resolution, authorize one or more executive officers of the Company to do one or
both of the following: (i) designate non-director and non-executive officer
employees of the Company or any of its Subsidiaries to be recipients of rights
or options entitling the holder thereof to purchase from the Company shares of
its capital stock of any class or other awards hereunder; and (ii) determine the
number of such rights, options, or awards to be received by such non-director
and non-executive officer employees; provided, however, that the resolution so
authorizing such executive officer or officers shall specify the total number of
rights, options, or awards such executive officer or officers may so award. Any
action taken pursuant to such authorization made in accordance with Section
157(c) of the Delaware General Corporation Law shall be deemed to be action
taken by the Committee. The Committee may not authorize an executive officer to
designate himself or herself or any director or other executive officer of the
Company to be a recipient of any such rights, options, or awards.

Notwithstanding anything in the Plan to the contrary, to the extent an award
granted hereunder would be subject to the requirements of Section 409A of the
Code and the regulations thereunder, then the Agreement for such award and the
Plan shall be construed and administered in a manner so that the award complies
with Section 409A of the Code and the regulations thereunder; provided, that no
particular tax result with respect to any income recognized by a Participant in
connection with an award under the Plan is guaranteed and each Participant shall
be responsible for any taxes imposed on the Participant in connection with
awards under the Plan.

1.4    Eligibility. Participants in this Plan shall consist of such directors,
officers, and other employees of the Company and its Subsidiaries from time to
time, and any other entity designated by the Board or the Committee
(individually a “Subsidiary” and collectively the “Subsidiaries”) as the
Committee, in its sole discretion, directly or indirectly pursuant to the fourth
paragraph of Section 1.3, may select from time to time. For purposes of this
Plan, reference to employment by the Company shall also mean employment by a
Subsidiary.

1.5    Shares Available. Subject to adjustment as provided in Section 5.7,
5,300,000 shares of Common Stock (the “Plan Maximum”) shall be available under
this Plan for awards that are granted after the Company’s 2014 Annual Meeting of
Stockholders (the “2014 Annual Meeting”). The Plan Maximum includes shares of
Common Stock that were available for new awards under the Plan as in effect
immediately prior to the 2014 Annual Meeting. Shares of Common Stock subject to
awards outstanding under the Plan immediately prior to the 2014 Annual Meeting
shall also be available for issuance hereunder.

The Plan Maximum shall be reduced by the sum of the aggregate number of shares
of Common Stock (i) that are issued or issuable in connection with a Stock Award
granted after the 2014 Annual Meeting or (ii) that are subject to options, SARs
or Performance Shares granted after the 2014 Annual Meeting in the following
ratios: 1 to 1 for each Incentive Stock Option, Non-Statutory Stock Option or
Free-Standing SAR, 2.5 to 1 for any other type of award granted under the Plan
after the Company’s 2005 Annual Meeting of Stockholders and prior to the
Company’s 2010 Annual Meeting of Stockholders, and 2 to 1 for any other type of
award granted under the Plan, it being understood that in the case of an SAR the
reduction shall be equal to the total number of SARs originally subject to the
award, regardless of the number of shares of Common Stock that may be issued
upon settlement thereof.

Notwithstanding the immediately preceding sentence, the Plan Maximum shall not
be reduced by virtue of the grant of Performance Shares or SARs that may only be
settled in cash.

To the extent that shares of Common Stock subject to an option (other than in
connection with the exercise

 

4



--------------------------------------------------------------------------------

of a Tandem SAR), Stock Award or Performance Share Award (regardless of whether
such option, Stock Award or Performance Share Award was granted before or after
the 2014 Annual Meeting) are not issued or delivered by reason of the
expiration, termination, cancellation or forfeiture of such award: (i) such
shares of Common Stock shall again be available under this Plan and (ii) the
Plan Maximum shall be increased to the extent the number of shares available
under the Plan was reduced when such award was granted. If a Performance Share
or SAR (regardless of whether such Performance Share or SAR was granted before
or after the 2014 Annual Meeting) that can be settled in either cash or Common
Stock is settled in cash, in whole or in part, the Plan Maximum shall be
increased to the extent the number of shares available under the Plan was
reduced with respect to the cash-settled portion of the award when the award was
granted. If an award is made in the form of an option coupled with a Performance
Share Award (regardless of whether such Performance Share or SAR was granted
before or after the 2014 Annual Meeting) such that the Participant can receive
the designated number of shares either upon exercise of the option or upon
earning of the Performance Share, but not both, such coupled award shall be
treated as a single award of the designated number of shares for purposes of
this Section 1.5.

Notwithstanding anything in this Section 1.5 to the contrary, shares of Common
Stock subject to an award under this Plan may not be made available for issuance
under this Plan if such shares are: (i) shares that were subject to a
stock-settled SAR and were not issued as a result of the net settlement or net
exercise of such SAR, (ii) shares tendered by the Participant or withheld by the
Company to pay the exercise price of an Incentive Stock Option or Non-Statutory
Stock Option, (iii) shares delivered to or withheld by the Company to pay
withholding taxes related to an award under this Plan, or (iv) shares
repurchased on the open market with the proceeds of an option exercise.

Shares of Common Stock shall be made available from authorized and unissued
shares of Common Stock, or authorized and issued shares of Common Stock
reacquired and held as treasury shares or otherwise or a combination thereof.

To the extent required by Section 162(m) of the Code and the rules and
regulations thereunder, the maximum number of shares of Common Stock with
respect to which options, SARs, Stock Awards or Performance Share Awards or a
combination thereof may be granted during any calendar year to any person shall
be 500,000, subject to adjustment as provided in Section 5.7.

Except with respect to a maximum of five percent (5%) of the shares of Common
Stock authorized in this Section 1.5, any Stock Award which vests on the basis
of a Participant’s continued employment with or provision of service to the
Company shall not provide for vesting which is any more rapid than annual pro
rata vesting over a three (3) year period and any Stock Award which vests upon
the attainment of performance goals shall provide for a performance period of at
least twelve (12) months; provided that vesting may be shortened in the case of
death, disability, retirement or Change in Control as set forth in this Plan or
determined by the Committee.

II. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

2.1 Stock Options. The Committee may, in its discretion, grant Incentive Stock
Options or Non-Statutory Stock Options to such eligible persons under
Section 1.4 as may be selected by the Committee.

Options shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable; provided, however, that no
Incentive Stock Option or Non-Statutory Stock Option shall provide for the
payment of dividends or dividend equivalents with respect to periods prior to
exercise:

(a) Number of Shares and Purchase Price. The number of shares and the purchase
price per share of Common Stock subject to an option shall be determined by the
Committee, provided, however, that the purchase price per share of Common Stock
shall not be less than 100% of the Fair Market Value of a share of Common Stock
on the date of grant of such option and provided further, that if an Incentive
Stock Option shall be granted to any person who, at the time such option is
granted, owns capital stock possessing more than ten percent of the total
combined voting power of all classes of capital stock of the Company (or of any
parent or subsidiary as defined in Section 424 of the Code) (a “ Ten Percent
Holder ”), the purchase price per share of Common Stock shall be the price
(currently 110% of Fair Market Value) required by the Code in order to
constitute an Incentive Stock Option.

 

5



--------------------------------------------------------------------------------

(b) Option Period and Exercisability. Each option, by its terms, shall require
the Participant to remain in the continuous employ of the Company for at least
one year following the date of grant of the option before any part of the option
shall be exercisable, except in the case of a Change in Control. The period
during which an option may be exercised shall be determined by the Committee;
provided, however, that no Incentive Stock Option or Non-Statutory Stock Option
shall be exercised later than ten years after its date of grant; provided
further, that if an Incentive Stock Option is granted to a Ten Percent Holder,
such option shall not be exercised later than five years after its date of
grant. The Committee may, in its discretion, establish Performance Measures
which shall be satisfied or met as a condition to the grant of an option or to
the exercisability of all or a portion of an option. The Committee shall
determine whether an option shall become exercisable in cumulative or
non-cumulative installments and in part or in full at any time. An exercisable
option, or portion thereof, may be exercised only for whole shares of Common
Stock.

(c) Method of Exercise. An option may be exercised (i) by giving written notice
to the Company specifying the number of whole shares of Common Stock to be
purchased and accompanied by payment therefore in full (or arrangement made for
such payment to the Company’s satisfaction) either (A) by the delivery of cash
in the amount of the aggregate purchase price payable by reason of such
exercise, (B) by delivery (either actual delivery or by attestation procedures
established by the Company) of previously acquired shares of Common Stock that
have an aggregate Fair Market Value, determined as of the date of exercise,
equal to the aggregate purchase price payable by reason of such exercise, (C) by
the delivery of cash in the amount of the aggregate purchase price payable by
reason of such exercise by a broker-dealer acceptable to the Company to whom the
optionee has submitted an irrevocable notice of exercise, (D) authorizing the
Company to withhold whole shares of Common Stock which would otherwise be
delivered having an aggregate Fair Market Value, determined as of the date of
exercise, equal to the aggregate purchase price payable by reason of such
exercise, or (E) a combination of (A), (B) and (D), (ii) if applicable, by
surrendering to the Company any Tandem SARs which are cancelled by reason of the
exercise of the option and (iii) by executing such documents as the Company may
reasonably request. Any fraction of a share of Common Stock which would be
required to pay such purchase price shall be paid in cash by the optionee. No
certificate representing Common Stock shall be delivered until the full purchase
price therefore has been paid (or arrangement made for such payment to the
Company’s satisfaction). The provisions of this paragraph shall supersede the
provisions of any Agreement relating to an option, including any option
outstanding as of the date of this Amendment.

2.2 Stock Appreciation Rights. The Committee may, in its discretion, grant SARs
to such eligible persons under Section 1.4 as may be selected by the Committee.
The Agreement relating to an SAR shall specify whether the SAR is a Tandem SAR
or a Free-Standing SAR. SARs shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall deem advisable;
provided, however, that no SAR shall provide for the payment of dividends or
dividend equivalents with respect to periods prior to settlement:

(a) Number of SARs and Base Price. The number of SARs subject to an award shall
be determined by the Committee. Any Tandem SAR related to an Incentive Stock
Option shall be granted at the same time that such Incentive Stock Option is
granted. The base price of a Tandem SAR shall be the purchase price per share of
Common Stock of the related option. The base price of a Free-Standing SAR shall
be determined by the Committee; provided, however, that such base price shall
not be less than 100% of the Fair Market Value of a share of Common Stock on the
date of grant of such SAR.

(b) Exercise Period and Exercisability. Each SAR, by its terms, shall require
the Participant to remain in the continuous employ of the Company for at least
one year following the date of grant of the SAR before any part of the SAR shall
be exercisable, except in the case of a Change in Control. The Agreement
relating to an award of SARs shall specify whether such award may be settled in
shares of Common Stock (including shares of Restricted Stock) or cash or a
combination thereof. The period for the exercise of an SAR shall be determined
by the Committee; provided, however, that no SAR may be exercised later than
10 years after its date of grant; provided further, that no Tandem SAR shall be
exercised later than the expiration, cancellation, forfeiture or other
termination of the related option. The Committee may, in its discretion,
establish Performance Measures which shall be satisfied or met as a condition to
the grant of an SAR or to the exercisability of all or a portion of an SAR. The
Committee shall determine whether an SAR may be exercised in cumulative or
non-cumulative installments and in part or in full at any time. An exercisable
SAR, or portion thereof, may be exercised, in the case of a Tandem SAR, only
with

 

6



--------------------------------------------------------------------------------

respect to whole shares of Common Stock and, in the case of a Free Standing SAR,
only with respect to a whole number of SARs. If an SAR is exercised for shares
of Restricted Stock, a certificate or certificates representing such Restricted
Stock shall be issued in accordance with Section 3.2(c) and the holder of such
Restricted Stock shall have such rights of a stockholder of the Company as
determined pursuant to Section 3.2(d). Prior to the exercise of an SAR for
shares of Common Stock, including Restricted Stock, the holder of such SAR shall
have no rights as a stockholder of the Company with respect to the shares of
Common Stock subject to such SAR.

(c) Method of Exercise. A Tandem SAR may be exercised (i) by giving written
notice to the Company specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Company any options which are cancelled
by reason of the exercise of the Tandem SAR and (iii) by executing such
documents as the Company may reasonably request. A Free-Standing SAR may be
exercised (i) by giving written notice to the Company specifying the whole
number of SARs which are being exercised and (ii) by executing such documents as
the Company may reasonably request.

2.3 Termination of Employment or Service. (a) Non-Statutory Stock Options and
SARs. Unless otherwise specified in the Agreement evidencing an option or SAR,
but subject to Section 2.1(b) or Section 2.2(b), as the case may be, if the
holder of an option (other than an Incentive Stock Option) or SAR terminates
employment with or service to the Company (1) by reason of (i) death, or
(ii) retirement on or after (A) age 65, (B) age 62 with a minimum of 5 years of
employment with or service to the Company or (C) age 55 with a minimum of
10 years of employment with or service to the Company, or (iii) the occurrence
of such Participant’s Disability Date, or (2) for any reason within two years
following a Change in Control, such option or SAR shall be exercisable for the
remainder of the option period or SAR period as stated under the terms of the
option or SAR, as the case may be, but only to the extent that such option or
SAR was exercisable at the date of such termination of employment.

If the employment with the Company of the holder of an option (other than an
Incentive Stock Option) or SAR is terminated under any other circumstance, such
option or SAR shall remain exercisable to the extent that it was exercisable at
the date of such termination of employment, for a period of 90 days following
such termination of employment. Notwithstanding anything to the contrary
contained in this Section 2.3(a), if such holder’s employment with the Company
is terminated by the Company for Cause, his or her rights under all options and
SARs shall terminate automatically on the effective date of such termination of
employment.

(b) Termination of Employment — Incentive Stock Options. Unless otherwise
specified in the Agreement evidencing an option, but subject to Section 2.1(b),
if the holder of an Incentive Stock Option terminates employment with the
Company by reason of Permanent and Total Disability, such Incentive Stock Option
shall be exercisable only to the extent that it was exercisable on the effective
date of such termination of employment and may thereafter be exercised by such
holder (or such holder’s legal representative or similar person) until the date
which is one year after the effective date of such termination of employment.

Unless otherwise specified in the Agreement evidencing an option, but subject to
Section 2.1(b), if the holder of an Incentive Stock Option ceases to be an
employee of the Company by reason of his or her death, such Incentive Stock
Option shall be exercisable only to the extent that it was exercisable on the
date of such optionee’s death and may thereafter be exercised by such optionee’s
executor, administrator, legal representative, beneficiary or similar person
until the date which is three years after the date of death.

If the Company terminates the employment of the holder of an Incentive Stock
Option for Cause, such Incentive Stock Option shall terminate automatically on
the effective date of such termination of employment.

Unless otherwise specified in the Agreement evidencing an option, but subject to
Section 2.1(b), if the Company’s employment of the holder of an Incentive Stock
Option is terminated for any reason other than Permanent and Total disability,
death or Cause, such Incentive Stock shall be excisable only to the extent that
it was exercisable on the effective date of such termination of employment, and
may thereafter be exercised by such holder (or such holder’s legal
representative or similar person) until the date which is 90 days after the
effective date of such termination of employment.

If the holder of an Incentive Stock Option dies during the period set forth in
the first paragraph of this Subsection (b) following termination of employment
by reason of Permanent and Total Disability, or during the

 

7



--------------------------------------------------------------------------------

period set forth in the fourth paragraph of this Subsection (b) following
termination of employment for any reason other than Permanent and Total
Disability for death or Cause, such Incentive Stock Option shall be exercisable
only to the extent it was exercisable on the date of the holder’s death and may
thereafter be exercised by the holder’s executor, administrator, legal
representative, beneficiary or similar person until the date which is three
years after the date of death.

2.4 No Repricing. Notwithstanding anything in this Plan to the contrary and
subject to Section 5.7, without the approval of the stockholders of the Company
the Committee will not amend or replace any previously granted option or SAR in
a transaction that constitutes a “repricing,” as such term is used in
Section 303A.08 of the Listed Company Manual of the New York Stock Exchange,
will not cancel an option or SAR that has an exercise price which is greater
than the Fair Market Value of the underlying Common Stock in exchange for stock,
cash or other consideration and will not cancel an option or SAR that has an
exercise price greater than the Fair Market Value of the underlying Common Stock
and regrant such option or SAR with a lower exercise price or base price.

III. STOCK AWARDS

3.1 Stock Awards. The Committee may, in its discretion, grant Stock Awards to
such eligible persons under Section 1.4 as may be selected by the Committee. The
Agreement relating to the Stock Award shall specify whether the Stock Award is a
Restricted Stock Award, a Restricted Stock Unit Award, or Bonus Stock Award.

3.2 Terms of Stock Awards. Stock Awards shall be subject to the following terms
and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall deem advisable.

(a) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Award, Restricted Stock Unit Award, or Bonus Stock
Award and the Performance Measures (if any) and Restriction Period applicable to
a Restricted Stock Award or Restricted Stock Unit Award shall be determined by
the Committee.

(b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock Award
or Restricted Stock Unit Award shall provide, in the manner determined by the
Committee, in its discretion, and subject to the provisions of this Plan, for
the vesting of the shares of Common Stock subject to such award, in the case of
a Restricted Stock Award, or the vesting of the Restricted Stock Unit Award
itself, in the case of Restricted Stock Unit Award, (i) if specified Performance
Measures are satisfied or met during the specified Restriction Period or (ii) if
the holder of such award remains continuously in the employment of or service to
the Company during the specified Restriction Period, and for the forfeiture of
the shares of Common Stock subject to such award in the case of a Restricted
Stock Award, or the forfeiture of the Restricted Stock Unit Award itself, in the
case of a Restricted Stock Unit Award, (x) if specified Performance Measures are
not satisfied or met during the specified Restriction Period or (y) if the
holder of such award does not remain continuously in the employment of or
service to the Company during the specified Restriction Period.

Bonus Stock Awards shall not be subject to any Performance Measures or
Restriction Periods.

(c) Stock Issuance. During the Restriction Period, the shares of Restricted
Stock shall be held by a custodian in book entry form with restrictions on such
shares duly noted or, alternatively, a certificate or certificates representing
a Restricted Stock Award shall be registered in the holder’s name and may bear a
legend, in addition to any legend which may be required pursuant to Section 5.6,
indicating that the ownership of the shares of Common Stock represented by such
certificate is subject to the restrictions, terms and conditions of this Plan
and the Agreement relating to the Restricted Stock Award. All such certificates
shall be deposited with the Company, together with stock powers or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate by the
Company, which would permit transfer to the Company of all or a portion of the
shares of Common Stock subject to the Restricted Stock Award in the event such
award is forfeited in whole or in part. Upon termination of any applicable
Restriction Period (and the satisfaction or attainment of applicable Performance
Measures), or upon the grant of a Bonus Stock Award, in each case subject to the
Company’s right to require payment of any taxes in accordance with Section 5.5,
the restrictions shall be removed from the requisite number of shares of Common
Stock that are held in book entry form, and all certificates evidencing
ownership of the requisite number of shares of Common Stock shall be delivered
to the holder of such award.

 

8



--------------------------------------------------------------------------------

(d) Rights with Respect to Restricted Stock Awards. Unless otherwise set forth
in the Agreement relating to a Restricted Stock Award, and subject to the terms
and conditions of a Restricted Stock Award, the holder of such award shall have
all rights as a stockholder of the Company, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Common Stock; provided,
however, that a distribution with respect to shares of Common Stock, other than
a regular cash dividend, shall be deposited with the Company and shall be
subject to the same restrictions as the shares of Common Stock with respect to
which such distribution was made.

(e) Rights and Provisions Applicable to Restricted Stock Unit Awards. The
Agreement relating to a Restricted Stock Unit Award shall specify whether the
holder thereof shall be entitled to receive, on a current or deferred basis,
dividend equivalents, or the deemed reinvestment of, any deferred dividend
equivalents, with respect to the number of shares of Common Stock subject to
such award. Prior to the settlement of a Restricted Stock Unit Award, the holder
thereof shall not have any rights as a stockholder of the Company with respect
to the shares of Common Stock subject to such award, except to the extent that
the Committee, in its sole discretion, may grant dividend equivalents on
Restricted Stock Unit Awards as provided above. No shares of Common Stock and no
certificates representing shares of Common Stock that are the subject to a
Restricted Stock Unit Award shall be issued upon the grant of a Restricted Stock
Unit Award. Instead, shares of Common Stock subject to Restricted Stock Unit
Awards and the certificates representing such shares of Common Stock shall only
be distributed at the time of settlement of such Restricted Stock Unit Awards in
accordance with the terms and conditions of this Plan and the Agreement relating
to such Restricted Stock Unit Award.

3.3 Termination of Employment or Service. (a) Disability, Retirement and Death.
Unless otherwise set forth in the Agreement relating to a Restricted Stock Award
or Restricted Stock Unit Award, if the employment with or service to the Company
of the holder of such award terminates (1) by reason of (i) death, or
(ii) retirement on or after (A) age 65, (B) age 62 with a minimum of 5 years of
employment with or service to the Company or (C) age 55 with a minimum of
10 years of employment with or service to the Company, or (iii) the occurrence
of such Participant’s Disability Date, or (2) for any reason within two years
following a Change in Control, or (3) under any other circumstances that the
Committee may determine shall warrant the application of this provision, the
restrictions imposed hereunder shall lapse with respect to such number of shares
of Restricted Stock, if any, or Restricted Stock Units, if any, as the case may
be, as shall be determined by the Committee, and the balance of such shares of
Restricted Stock or Restricted Stock Units, as the case may be, shall be
forfeited to the Company.

(b) Other Termination. Unless otherwise set forth in the Agreement relating to a
Restricted Stock Award or Restricted Stock Unit Award, if the employment with or
service to the Company of the holder of such award terminates for any other
reason during the Restriction Period, then the portion of such award which is
subject to a Restriction Period on the effective date of such holder’s
termination of employment or service shall be forfeited by such holder and such
portion shall be canceled by the Company.

IV. PERFORMANCE SHARE AWARDS

4.1 Performance Share Awards. The Committee may, in its discretion, grant
Performance Share Awards to such eligible persons under Section 1.4 as may be
selected by the Committee.

4.2 Terms of Performance Share Awards. Performance Share Awards shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the terms of this Plan, as the Committee
shall deem advisable.

(a) Number of Performance Shares and Performance Measures. The number of
Performance Shares subject to any award and the Performance Measures and
Performance Period applicable to such award shall be determined by the
Committee.

(b) Vesting and Forfeiture. The Agreement relating to a Performance Share Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of

 

9



--------------------------------------------------------------------------------

such award, if specified Performance Measures are satisfied or met during the
specified Performance Period, and for the forfeiture of such award, if specified
Performance Measures are not satisfied or met during the specified Performance
Period.

(c) Settlement of Vested Performance Share Awards. The Agreement relating to a
Performance Share Award (i) shall specify whether such award may be settled in
shares of Common Stock (including shares of Restricted Stock) or cash or a
combination thereof and (ii) may specify whether the holder thereof shall be
entitled to receive, upon settlement of such award, dividend equivalents, and,
if determined by the Committee, interest on or the deemed reinvestment of any
deferred dividend equivalents, with respect to the number of shares of Common
Stock subject to such award. If a Performance Share Award is settled in shares
of Restricted Stock, a certificate or certificates representing such Restricted
Stock shall be issued in accordance with Section 3.2(c) and the holder of such
Restricted Stock shall have such rights of a stockholder of the Company as
determined pursuant to Section 3.2(d). Prior to the settlement of a Performance
Share Award in shares of Common Stock, including Restricted Stock, the holder of
such award shall have no rights as a stockholder of the Company with respect to
the shares of Common Stock subject to such award and shall have rights as a
stockholder of the Company in accordance with Section 5.10. Notwithstanding any
other provision of the Plan to the contrary, payments of cash, shares of Common
Stock, or any combination thereof to any Participant in respect of the
settlement of a Performance Share Award for any Performance Period shall not
exceed $12,000,000, with respect to the cash payment for such award, and also
shall not exceed 400,000 shares of Common Stock, with respect to the Common
Stock payment for such award.

4.3 Termination of Employment. (a) Disability, Retirement and Death. Unless
otherwise set forth in the Agreement relating to a Performance Share Award, if
the employment with or service to the Company of the holder of such award
terminates prior to the end of the Performance Period applicable to such award
(1) by reason of (i) death, or (ii) retirement on or after (A) age 65 (B) age 62
with a minimum of 5 years of employment with or service to the Company or
(C) age 55 (with a minimum of 10 years of employment with or service to the
Company, or (iii) the occurrence of such Participant’s Disability Date, or
(2) for any reason within two years following a Change in Control, or (3) under
any other circumstances that the Committee may determine shall warrant the
application of this provision, the Committee, in its sole discretion and taking
into consideration the performance of such Participant and the performance of
the Company during the Performance Period, may authorize the payment to such
Participant (or his legal representative) at the end of the Performance Period
of all or any portion of the Performance Award which would have been paid to
such Participant for such Performance Period. Notwithstanding the foregoing, in
the case of any award which is intended to be “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code, no payment will
be made in connection with the retirement of the holder of the award under the
circumstances specified above unless the applicable Performance Measures have
been satisfied.

(b) Other Termination. Unless otherwise set forth in the Agreement relating to a
Performance Share Award, if the employment with the Company of the holder of a
Performance Share Award terminates for any other reason prior to the end of a
Performance Period, then the portion of such award which is subject to such
Performance Period on the effective date of such holder’s termination of
employment shall be forfeited and such portion shall be canceled by the Company.

V. GENERAL

5.1 Effective Date and Term of Plan. This Plan has been approved by the
stockholders of the Company and became effective as of January 1, 1998. This
Plan shall terminate on May 1, 2024, unless terminated earlier by the Board.
Termination of this Plan shall not affect the terms or conditions of any award
granted prior to termination.

5.2 Amendments. The Board may amend this Plan as it shall deem advisable,
subject to any requirement of stockholder approval required by applicable law,
rule or regulation, including Section 162(m) and Section 422 of the Code;
provided, however, that no amendment shall be made without stockholder approval
if such amendment would (a) increase the maximum number of shares of Common
Stock available under this Plan (subject to Section 5.7), (b) effect any change
inconsistent with Section 422 of the Code, (c) extend the term of this Plan or
(d) reduce the minimum purchase price or base price of a share of Common Stock
subject to an option or SAR. No amendment may impair the rights of a holder of
an outstanding award without the consent of such holder.

 

10



--------------------------------------------------------------------------------

5.3 Agreement. Each award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such award. No award shall
be valid until an Agreement is executed by the Company and the recipient of such
award and, upon execution by each party and delivery of the Agreement to the
Company (which may occur by facsimile or other electronic transmission), such
award shall be effective as of the effective date set forth in the Agreement.

5.4 Non-Transferability of Awards. Unless otherwise specified in the Agreement
relating to an award, no award shall be transferable other than by will, the
laws of descent and distribution or pursuant to beneficiary designation
procedures, if any, approved by the Company. Except to the extent permitted by
the foregoing sentence or the Agreement relating to an award, each award may be
exercised or settled during the holder’s lifetime only by the holder or the
holder’s legal representative or similar person. Except to the extent permitted
by the second preceding sentence or the Agreement relating to an award, no award
may be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process. Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of any such
award, such award and all rights thereunder shall immediately become null and
void.

5.5 Tax Withholding. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
pursuant to an award made hereunder, payment by the holder of such award of any
Federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award. Such obligation shall be satisfied either
(i) by the Company by withholding whole shares of Common Stock which would
otherwise be delivered to a holder, having an aggregate Fair Market Value
determined as of the date the obligation to withhold or pay taxes arises in
connection with an award (the “Tax Date”), or withholding an amount of cash
which would otherwise be payable to a holder, in the amount necessary to satisfy
any such obligation or (ii) by the holder by any of the following means: (A) a
cash payment to the Company in the amount necessary to satisfy any such
obligation, (B) delivery (either actual delivery or by attestation procedures
established by the Company) to the Company of shares of Common Stock having an
aggregate Fair Market Value, determined as of the Tax Date, equal to the amount
necessary to satisfy any such obligation, (C) authorizing the Company to
withhold whole shares of Common Stock which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the Tax Date, or withhold an
amount of cash which would otherwise be payable to the holder, equal to the
amount necessary to satisfy any such obligation, (D) in the case of the exercise
of an Incentive Stock Option or Non-Statutory Stock Option, a cash payment in
the amount necessary to satisfy any such obligation by a broker-dealer
acceptable to the Company to whom the optionee has submitted an irrevocable
notice of exercise or (E) any combination of (A), (B) and (C). Any fraction of a
share of Common Stock which would be required to satisfy such an obligation
shall be disregarded and the remaining amount due shall be paid in cash by the
holder. The provisions of this Section shall supersede the provisions of any
Agreement relating to an award, including any award outstanding as of the date
of this Amendment.

5.6 Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the exercise or settlement
of such award or the delivery of shares thereunder, such award shall not be
exercised or settled and such shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company may require that certificates evidencing shares of Common Stock
delivered pursuant to any award made hereunder bear a legend indicating that the
sale, transfer or other disposition thereof by the holder is prohibited except
in compliance with the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

5.7 Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number and class of securities available under this Plan, the
maximum number of shares of Common Stock with

 

11



--------------------------------------------------------------------------------

respect to which options, SARs, Stock Awards or Performance Share Awards or a
combination thereof may be awarded during any calendar year to any one person,
the maximum number of shares of Common Stock that may be issued pursuant to
Awards in the form of Incentive Stock Options, the number and class of
securities subject to each outstanding option and the purchase price per
security, the terms of each outstanding SAR, the number and class of securities
subject to each outstanding Stock Award, and the terms of each outstanding
Performance Share shall be appropriately adjusted by the Committee, such
adjustments to be made in the case of outstanding options and SARs without an
increase in the aggregate purchase price or base price. The decision of the
Committee regarding any such adjustment shall be final, binding and conclusive.
If any such adjustment would result in a fractional security being (a) available
under this Plan, such fractional security shall be disregarded, or (b) subject
to an award under this Plan, the Company shall pay the holder of such award, in
connection with the first vesting, exercise or settlement of such award, in
whole or in part, occurring after such adjustment, an amount in cash determined
by multiplying (i) the fraction of such security (rounded to the nearest
hundredth) by (ii) the excess, if any, of (A) the Fair Market Value on the
vesting, exercise or settlement date over (B) the exercise or base price, if
any, of such award.

5.8 Change in Control.

(a)(1) Notwithstanding any provision in this Plan, unless otherwise set forth in
the Agreement relating to the applicable award granted hereunder, in the event
of a Change in Control pursuant to Section (b)(3) or (4) below in connection
with which the holders of Common Stock receive shares of common stock that are
registered under Section 12 of the Exchange Act, (i) all outstanding options and
SARs shall immediately become exercisable in full, (ii) the Restriction Period
applicable to any outstanding Restricted Stock Award or Restricted Stock Unit
shall lapse, (iii) the Performance Period applicable to any outstanding
Performance Share shall lapse, (iv) the Performance Measures applicable to any
outstanding Restricted Stock Award (if any), Restricted Stock Unit Award (if
any) and to any outstanding Performance Share shall be deemed to be satisfied at
the target level and (v) there shall be substituted for each share of Common
Stock available under this Plan, whether or not then subject to an outstanding
award, the number, type and class of shares into which each outstanding share of
Common Stock shall be converted pursuant to such Change in Control. In the event
of any such substitution, the purchase price per share in the case of an option
and the base price in the cases of an SAR shall be appropriately adjusted by the
Committee (whose determination shall be final, binding and conclusive), such
adjustments to be made in the case of outstanding options and SARs without an
increase in the aggregate purchase price or base price.

(2) Notwithstanding any provision in this Plan or any Agreement, in the event of
a Change in Control pursuant to Section (b)(1) or (2) below, or in the event of
a Change in Control pursuant to Section (b)(3) or (4) below in connection with
which the holders of Common Stock receive consideration other than shares of
common stock that are registered under Section 12 of the Exchange Act, each
outstanding award shall be surrendered to the Company by the holder thereof, and
each such award shall immediately be canceled by the Company, and the holder
shall receive, within ten days of the occurrence of a Change in Control a cash
payment from the Company in an amount equal to (i) in the case of an option, the
number of shares of Common Stock then subject to such option, multiplied by the
excess, if any, of the greater of (A) the highest per share price offered to
stockholders of the Company in any transaction whereby the Change in Control
takes place and (B) the Fair Market Value of a share of Common Stock on the date
of occurrence of the Change in Control, over the purchase price per share of
Common Stock subject to the option, (ii) in the case of a Free-Standing SAR, the
number of shares of Common Stock then subject to such SAR, multiplied by the
excess, if any, of the greater of (A) the highest per share price offered to
stockholders of the Company in any transaction whereby the Change in Control
takes place or (B) the Fair Market Value of a share of Common Stock on the date
of occurrence of the Change in Control, over the base price of the SAR, (iii) in
the case of a Restricted Stock Award or Restricted Stock Unit Award, the number
of shares of Common Stock then subject to such award, multiplied by the greater
of (A) the highest per share price offered to stockholders of the Company in any
transaction whereby the Change in Control takes place and (B) the Fair Market
Value of a share of Common Stock on the date of occurrence of the Change in
Control or (iv) in the case of a Performance Share Award, the target number of
Performance Shares then subject to such award, multiplied by the greater of
(A) the highest per share price offered to stockholders of the Company in any
transaction whereby the Change in Control takes place and (B) the highest Fair
Market Value of a share of Common Stock during the 90-day period immediately
preceding the date of the Change in Control. In the event of a Change in
Control, each Tandem SAR shall be surrendered by the holder thereof and shall be
canceled simultaneously with the cancellation of the related option. The Company
may, but is not required to, cooperate with any person who is subject to
Section 16 of the Exchange Act to assure that any cash payment in accordance
with the foregoing to such person is not subject to recapture under Section 16
and the rules and regulations thereunder.

 

12



--------------------------------------------------------------------------------

(b) “Change in Control” shall mean:

(1) the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act, of beneficial ownership within the meaning of Rule 13d-3 promulgated under
the Exchange Act, of 20% or more of either (i) the then outstanding shares of
common stock of the Company (the “Outstanding Common Stock”) or (ii) the
combined voting power of the then outstanding securities of the Company entitled
to vote generally in the election of directors (the “ Outstanding Voting
Securities”); excluding, however, the following: (A) any acquisition directly
from the Company (excluding any acquisition resulting from the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company),
(B) any acquisition by the Company, (C) any acquisition by an employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (3) of this Section 5.8(b); provided further, that for purposes of
clause (B), if any Person (other than the Company or any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company) shall become the beneficial owner of 20% or more of
the Outstanding Common Stock or 20% or more of the Outstanding Voting Securities
by reason of an acquisition by the Company, and such Person shall, after such
acquisition by the Company, become the beneficial owner of any additional shares
of the Outstanding Common Stock or any additional Outstanding Voting Securities
and such beneficial ownership is publicly announced, such additional beneficial
ownership shall constitute a Change in Control;

(2) individuals who, as of the beginning of any consecutive two-year period
constitute the Board of Directors (the “Incumbent Board”) cease for any reason
to constitute at least a majority of such Board; provided that any individual
who subsequently becomes a director of the Company and whose election, or
nomination for election by the Company’s stockholders, was approved by the vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed a member of the Incumbent Board; and provided further, that any
individual who was initially elected as a director of the Company as a result of
an actual or threatened solicitation by a Person other than the Board for the
purpose of opposing a solicitation by any other Person with respect to the
election or removal of directors, or any other actual or threatened solicitation
of proxies or consents by or on behalf of any Person other than the Board shall
not be deemed a member of the Incumbent Board;

(3) the consummation of a reorganization, merger or consolidation of the Company
or sale or other disposition of all or substantially all of the assets of the
Company (a “Corporate Transaction”); excluding, however, a Corporate Transaction
pursuant to which (i) all or substantially all of the individuals or entities
who are the beneficial owners, respectively, of the Outstanding Common Stock and
the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or indirectly) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Common Stock
and the Outstanding Voting Securities, as the case may be, (ii) no Person (other
than: the Company; any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; the
corporation resulting from such Corporate Transaction; and any Person which
beneficially owned, immediately prior to such Corporate Transaction, directly or
indirectly, 15% or more of the Outstanding Common Stock or the Outstanding
Voting Securities, as the case may be) will beneficially own, directly or
indirectly, 25% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Corporate Transaction or the combined
voting power of the outstanding securities of such corporation entitled to vote
generally in the election of directors and (iii) individuals who were members of
the Incumbent Board will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Corporate Transaction;
or

(4) the consummation of a plan of complete liquidation or dissolution of the
Company.

 

13



--------------------------------------------------------------------------------

5.9 No Right of Participation or Employment. No person shall have any right to
participate in this Plan. The Committee’s selection of a person to participate
in this Plan at any time shall not require the Committee to select such person
to participate in this Plan at any other time. Neither this Plan nor any award
made hereunder shall confer upon any person any right to continued employment by
the Company, any Subsidiary or any affiliate of the Company or affect in any
manner the right of the Company, any Subsidiary or any affiliate of the Company
to terminate the employment of any person at any time without liability
hereunder.

5.10 Rights as Stockholder. No person shall have any right as a stockholder of
the Company with respect to any shares of Common Stock or other equity security
of the Company which is subject to an award hereunder unless and until such
person becomes a stockholder of record with respect to such shares of Common
Stock or equity security.

5.11 Stock Certificates. To the extent that this Plan provides for issuance of
certificates to reflect the issuance of shares of Common Stock, the issuance may
be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of the New York Stock Exchange.

5.12 Governing Law. This Plan, each award hereunder and the related Agreement,
and all determinations made and actions taken pursuant thereto, to the extent
not otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Delaware and construed in accordance
therewith without giving effect to principles of conflicts of laws.

5.13 Foreign Employees. Without amending this Plan, the Committee may grant
awards to eligible persons who are foreign nationals or who reside outside the
U.S. on such terms and conditions different from those specified in this Plan as
may in the judgment of the Committee be necessary or desirable to foster and
promote achievement of the purpose of this Plan and, in furtherance of such
purpose, the Committee may make such modifications, amendments, procedures,
subplans and the like as may be necessary or advisable to comply with provisions
of laws in other countries or jurisdictions in which the Company or any of its
Subsidiaries operates or has employees.

 

14